           Case 1:18-cr-00419-GHW Document 52 Filed 06/11/19 Page 1 of 2



                               51 LOUISIANA AVENUE, N.W. • WASHINGTON, D.C. 20001.2113

                                TELEPHONE: +1.202.879.3939 • FACSIMILE: +1.202.626.1700


                                                                                                 esnyder@jonesday.com
                                                                                                  sguha@jonesday.com



                                                   June 11, 2019



BY ECF

The Honorable Judge Gregory H. Woods
United States District Court Judge
Southern District of New York
500 Pearl Street
New York, New York



                     Re:      United States v. Marcos Elias
                              18 Cr 419 (GHW)



Dear Judge Woods:

       We write to provide a limited supplement to the joint letter filed on June 10, 2019 by
AUSA Sagar Ravi (ECF No. 50). The joint letter was the product of extensive discussions
between the parties, but we respectfully submit the Court should be advised of additional
information regarding our client’s post-plea interview by the government. We asked the
government repeatedly to include this information in the joint submission but it refused to do so.

        As the Court is now aware, Mr. Elias voluntarily submitted to an interview by the
government on May 2, 2019 without any proffer protection. The government acknowledged that
Mr. Elias’ offer to submit to such an interview post-plea was “unprecedented” and that the
government weighed positively his willingness to do so. The government raised no objections to
Mr. Elias’ testimony, even when, half-way through the course of the interview, defense counsel
asked if the government credited Mr. Elias’ testimony. Defense counsel so inquired because had
the government raised any concerns about his credibility, the interview would have been
discontinued. At the end of the interview, the government acknowledged that the testimony of
Mr. Elias and the testimony of Mr. dos Reis could not be logically harmonized and offered no
conclusion as to Mr. Elias’ credibility. The next day, prompted by a communication from
defense counsel regarding next steps, the government advised for the first time that it did not
credit Mr. Elias’ explanations. The government then threatened to seek obstruction of justice



AMS TERDAM • ATL ANTA • BEIJING • BOS TO N • BRISBANE • BRUSSEL S • CHICAGO • CLEVEL AND • COLUMBUS • DALL AS • DETROIT
DUBAI • DÜSSELDORF • FRANKFUR T • HONG KONG • HOUS TON • IRVINE • LO NDON • LOS ANGELES • MADRID • MELBOURNE
MEXICO CIT Y • MIAMI • MIL AN • MINNEAPOLIS • MOSCOW • MUNICH • NEW YORK • PARIS • PER TH • PITTSBURGH • SAN DIEGO
SAN FRANCISCO • SÃO PAULO • SAUDI ARABIA • SHANGHAI • SILICON VALLEY • SINGAPORE • S YDNEY • TAIPEI • TOKYO • WASHINGTON
         Case 1:18-cr-00419-GHW Document 52 Filed 06/11/19 Page 2 of 2




The Honorable Judge Woods
June 11, 2019
Page 2


and contest acceptance of responsibility credit for Mr. Elias if defense counsel pressed this issue
further with the Court by seeking a Fatico hearing or otherwise.


       Thank you for Your Honor’s consideration of this submission.

                                                  Respectfully submitted,

                                                  /s/ Eric Snyder
                                                  Eric J. Snyder
                                                  Samidh Guha
                                                  Giovana Teodoro
